Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 14 is objected to because of the following informalities:  on line 2 “wherein” should be deleted since it is redundant.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duquerroy et al 6758680 in view of Binder et al 9236694.
	Regarding claim 1, Duquerroy et al (front page) substantially discloses the claimed invention, including a coaxial RF connector 1 comprising at least: an inner conductor 3 defining a center axis of the coaxial RF connector, and an outer conductor 8 coaxial with the inner conductor, the outer conductor having a tubular shape, wherein: a contact sleeve 9 is arranged surrounding coaxially the outer conductor, the contact sleeve is movable in a direction parallel to the center axis, the contact sleeve has a radial contact face, the contact sleeve  has an axial contact face that has a plane orthogonal to the center axis, and further comprising a spring element 12 is in contact with the contact sleeve to assert a force on the contact sleeve in a direction parallel to the center axis and outward of the connector.  Binder et al (front page) discloses an outer conductor having a plurality of longitudinal slits 25 that extend to an end face of the outer conductor and that form a plurality of spring loaded contact elements 26, and to provide slits in the outer conductor of Duquerroy et al which form spring loaded contact elements thus would have been obvious, for better engagement with the outer conductor of a mating connector.
Regarding claim 2, Binder et al (front page) discloses the coaxial RF connector 20 comprises a locking sleeve (just inside pull sleeve 41) coaxial with the outer conductor 25, the locking sleeve further comprises a locking hook structure (immediately to the right of the distal end of lead line 20), and the coaxial RF connector further comprises a pull sleeve 41 that contains an actuating ring configured to release the locking hook structure, and to provide Duquerroy et al with this type of structure thus would have been obvious, to maintain a latched condition with a counter connector. 
Regarding claim 4, Duquerroy et al discloses (4b) the spring element 12 is a coil spring.
Regarding claim 5, Binder et al teaches a locking sleeve (inside of pull sleeve 41, as noted above) coaxial with the outer conductor 26.  Duquerroy et al (front page) discloses the outer conductor 8 has a reinforced section (lower outer flange) that forms an edge, wherein (5a) the edge supports the spring element 12 such that the spring element is arranged between the edge and the contact sleeve 9.
Regarding claim 6, Duquerroy et al (as modified by Binder et al) discloses the spring loaded contact elements (upper end of outer conductor 8) have a contact element protrusion (outer flange) that interfaces with a contact sleeve protrusion 11 of the contact sleeve to limit an axial movement of the contact sleeve in an outward direction.
Regarding claim 8, Duquerroy et al discloses the coaxial RF connector 1 is a plug connector and comprises an inner conductor contact pin 3.
Regarding claim 9, Duquerroy et al (Figure 2) discloses the axial contact face (of pin 3) extends beyond the outer conductor end face of outer conductor 8.
Regarding claims 10 and 11, Binder et al discloses a coaxial RF connector system comprising a coaxial RF connector 20 according to claim 1 and a coaxial RF counter connector 30, wherein the coaxial RF counter connector comprises a counter connector inner conductor defining a center axis of the counter connector, and a counter connector outer conductor coaxial with the counter connector inner conductor, wherein the counter connector outer conductor has a tubular shape with a counter connector outer conductor end face, and to provide Duquerroy et al with this type of counter connector thus would have been obvious, to facilitate connection with a socket connector.
Regarding claim 12, Binder et al (Figure 4) teaches gap 53, and to provide Duquerroy et al with such a gap thus would have been obvious, to avoid deformation. 
Regarding claims 13 and 14, Binder et al teaches the claimed structure as noted above. 
Regarding claim 15, Binder et al teaches the coaxial RF counter connector is a socket connector 30 and comprises a counter connector inner conductor contact socket 31. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duquerroy et al in view of Binder et al as applied to claim 1 above, and further in view of Lu 9033730.
	Lu discloses a locking nut 93, and to provide Duquerroy et al with same thus would have been obvious, to facilitate locking to a counter connector.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the contact sleeve comprising a slotted body with slots between flexible sections; in combination with the rest of the subject matter of the base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2833